DETAILED ACTION
Applicant’s claim amendments and arguments filed on 7/27/2022 is acknowledged and entered into the record.
Accordingly, Claims 1-8, 15-19, 21, 23, 25-28, and 30 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 15-19, 21, 23, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US Patent #10,183,060, publication date April 6, 2017).
The claims are drawn to a method for treating cancer in a subject comprising administering a first pharmaceutical composition comprising the heterologous chimeric protein SIRPα (CD172α)-fc-CD40L and providing a second pharmaceutical comprising a therapeutic antibody targeting CD20, EGFR, Her2, PD-1,  or CTLA-4. 
Schreiber et al. teach a method of treating a malignant tumor comprising administering a heterologous chimeric protein comprising (a) an extracellular domain of a type I transmembrane protein and (b) a second extracellular domain of type II transmembrane protein and (c) a linker adjoining the two. Schreiber et al. disclose CD172α/SIRPα and CD40L as a chimeric protein showing the anti-tumor efficacy (see Fig. 11 Panel E). Schreiber et al. disclose mice bearing MC30 tumors were sacrificed on day 13 of the experiment and evaluated the cellular immune response in the tumor and showed mCD172α-Fc-CD40L caused reduced tumor growth as compared to untreated animals. Schrieber et al. further disclose combination therapies further administering an additional immune-modulating agents capable of binding CTLA-4, EGFR, PD-1, and/or PD-L1. Schreiber et al. disclose “the exact individual dosages can be adjusted somewhat depending on a variety of factors, including the specific combination of the agents being administered, the time of administration, the route of administration, the nature of the formulation, the rate of excretion, the particular disease being treated, the severity of the disorder, and the anatomical location of the disorder.” Schreiber et al. further discloses treating a patient population comprising those refractory to treatment comprising anti-PD-1 or anti-PD-L1 (see column 39). Schreiber et al. teach each and every limitation of the instant claims. Schreiber et al. discloses several chimeric proteins each of which can be combined with additional therapeutic agents which inhibit PD-1, PD-L1, PD-L2, EGFR, and CTLA-4 (see columns 41-43). Schrieber et al. teach successful combination therapy with a chimeric protein and an additional therapeutic antibody. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a combined therapy method combining the CD172α/SIRPα and CD40L chimeric protein taught by Schrieber et al. with an additional therapeutic agent, such as an anti-PD-1, anti-PD-L1, anti-EGFR, or anti-CTLA4 antibody as also taught by Schrieber et al. as a combined embodiment. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instantly claimed method of combining a chimeric protein and an additional therapeutic antibody known in the prior art to be successful for cancer treatment, it would have been obvious to combine other chimeric proteins taught by Schrieber et al. with therapeutic antibodies for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, anti-cancer therapy. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform the combined method of therapy instantly claimed based on the teachings of Schrieber et al.

New Grounds of rejection
(based on reconsideration)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 15-19, 21, 23, 25-28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,188,701 in view of Schreiber et al. (US Patent #10,183,060). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treatment comprising administering the same pharmaceutical composition comprising the chimeric SIRPα (CD172α)-fc-CD40L protein as that of US Patent 10,188,701. US Patent 10,188,701 does not claim combination treatment with an additional therapeutic antibody targeting CD20, EGFR, Her2, PD-1,  or CTLA-4. This deficiency is made up for by Schreiber et al. The teachings of Schreiber et al. are recited in the 103 rejection set forth above. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a combined therapy method combining the pharmaceutical composition comprising the CD172α/SIRPα and CD40L chimeric protein claimed in US Patent 10,188,701 (the same chimeric protein disclosed in Schreiber et al.) with an additional therapeutic agent, such as an anti-PD-1, anti-PD-L1, anti-EGFR, or anti-CTLA4 antibody as taught by Schrieber et al. as a combined embodiment. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instantly claimed method of combining a chimeric protein and an additional therapeutic antibody known in the prior art to be successful for cancer treatment, it would have been obvious to combine other chimeric proteins taught by Schrieber et al. with therapeutic antibodies for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose, anti-cancer therapy. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform the combined method of therapy instantly claimed using the CD172α/SIRPα and CD40L chimeric protein claimed in US Patent 10,188,701 in view of the teachings of Schrieber et al.

Response to Arguments
Applicant's argue in the response filed 7/27/2022 “the specific combination therapy methods were experimentally demonstrated in the present specification to provide compelling results” and points to figures 12-14 and 17-18 of the instant application. These arguments are not commensurate in scope with the instant claims which are broadly drawn to the combination of the CD172α/SIRPα and CD40L chimeric protein and any antibody capable of binding or inhibiting the interaction of CD20, EGFR, Her2, PD-1,  or CTLA-4 (dependent claims reciting over 40 potential antibodies). The instant claims do not recite the specific combinations or the specific times of administration as shown in the recited figures/results. The instant specification on p.99 1st paragraph indicate the order of administering the chimeric protein and second pharmaceutical composition is critical to improved therapeutic benefit. Therefore, the surprising results argued by applicant are not commensurate in scope with the instant claims. Applicant is invited to amend the claims to recite the particular combination as well as the times of administration. 

All previous rejections are hereby withdrawn in view of applicants arguments in the response filed 7/27/2022. 

Conclusion
Claims 1-8, 15-19, 21, 23, 25-28, and 30 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643